Title: From George Washington to Major General Horatio Gates, 17 June 1778
From: Washington, George
To: Gates, Horatio


                    
                        Sir
                        Head Quarters [Valley Forge] June 17th 1778
                    
                    I have been favoured with your Letter of the 9th Instant, and thank you for the reports made by General parsons & Captain Van Buren.
                    With respect to the rank of the Officers in Colonel Lamb’s Regiment, I can give you no information. The divided state of the Corps has prevented an arrangement being made. I would advise you, as the only expedient for the present, to appoint a good board of Officers, unconnected with the parties to hear their several pretensions, and to  adjust their rank relatively to each other. I say relatively to each other, as this will fix the matter among themselves & prevent the inconveniences arising from their dissentions to the public service, without affecting the rights of Others. As soon as the situation of affairs will admit, an arrangement will be attempted on a general scale, after which, I trust, we shall have no more trouble on the score of rank.
                    I am much surprised, that an equal number of prisoners to those sent in, was not returned; However, no other injury will result from it, than a temporary detention of our unfortunate men. A general exchange is agreed to; and we shall as soon as possible relieve the whole of our privates, and as many Officers, as the circumstances of the number and rank of those in our hands, will admit of. I shall inform the Commissary of this proceeding that he may receive an equivalent out of the prisoners in New York, before any more are ordered in.
                    The Enemy have not quitted philadelphia yet, but from the concurring accounts of every day, as well of Deserters as Others who escape, there is every reason to believe, that they will in a very little time. I shall transmit you the earliest advice on the subject. I am Sir Yr Most Obedt servt
                    
                        Go: Washington
                    
                